IN THE SUPREME COURT OF THE STATE OF DELAWARE

JUAN LAMBERTY,                                  §
                                                §      No. 232, 2014
       Defendant Below-                         §
       Appellant,                               §      Court Below: Superior Court
                                                §      of the State of Delaware in and
v.                                              §      for New Castle County
                                                §
STATE OF DELAWARE,                              §      No. 1301006733
                                                §
       Plaintiff Below-                         §
       Appellee.                                §

                               Submitted: January 21, 2015
                                Decided: January 30, 2015

       Before RIDGELY, VALIHURA, and VAUGHN, Justices.

                                         ORDER
       On this 30th day of January 2015, it appears to the Court that:

       (1) Defendant-below/Appellant Juan Lamberty (“Lamberty”) appeals from a

Superior Court Order denying his motion to dismiss, as well as a subsequent

conviction and sentence for Failure to Properly Report as a Registered Sex

Offender (“FPRRSO”) under 11 Del C. § 4120 et seq., the Sex Offender

Registration Statute (“SORS”).1 Lamberty raises two claims on appeal. First,

Lamberty contends that the trial court erred by holding that the SORS did not

violate the Equal Protection Clause of the United States Constitution. Second,


1
 See 11 Del. C. § 4120(g)(2) (“A Tier II offender shall appear in person at locations designated
by the Superintendent of the Delaware State Police to verify all registry information every 6
months unless relieved of registration obligations.”).

                                               1
Lamberty contends that the trial court erred by holding that 11 Del. C. § 4120(g)(2)

did not improperly delegate legislative power to the Delaware State Police

Superintendent. We find no merit to Lamberty’s claims. Accordingly, we affirm.

       (2) In March 2004, Lamberty pled guilty to rape in the fourth degree. As a

result of that conviction, Lamberty was designated a Tier II sex offender pursuant

to 11 Del. C. § 4121(d)(2)a.2 11 Del. C. § 4120(g)(2) requires Tier II sex offenders

to register with the Delaware State Police every six months at locations designated

by the Superintendent of the Delaware State Police.3 In November 2012, Lamberty

appeared in person to register as a sex offender. At that time, Lamberty registered

as “homeless” in the city of Wilmington. Pursuant to 11 Del. C. § 4121(k)(2), all

registered Tier II sex offenders designated “homeless” are required to register with

the Delaware State Police every thirty days.4 In December 2012, Lamberty failed

to register as required. In January 2013, a warrant was issued for Lamberty’s

arrest, and Lamberty was taken into custody. When asked why he did not register,

Lamberty stated that he did not have money to travel to the designated reporting

location. His counsel has conceded he did not ask for a waiver of any registration




2
  11 Del. C. § 4121(d)(2)a.
3
  11 Del. C. § 4120(g)(2).
4
  11 Del. C. § 4121(k).

                                         2
fee due to indigency. Lamberty was charged with FPRRSO under 11 Del. C. §

4121(r).5

       (3) In April 2013, Lamberty filed a motion to dismiss, which alleged that the

SORS, and specifically 11 Del. C. § 4121(k), were unconstitutional. The trial

court denied Lamberty’s motion. The trial court found that “[r]equiring a homeless

person to register more often and with more detail assists in their supervision, as

set forth in the Sex Offender Registration Statute’s purpose.”6 Based on this

finding, the trial court held that the SORS did not violate the Constitution’s equal

protection clause because the statute was rationally related to serving a legitimate

state purpose. The trial court also held that the SORS was a valid delegation of

legislative power since “the legislature did not confer ‘unguided and uncontrolled

discretionary power’ upon the State Police Superintendent.”7                 Lamberty was

thereafter convicted of FPRRSO. This appeal followed.

       (4) “Constitutional claims are subject to plenary or de novo review to

determine whether the Superior Court committed an error of law.”8 “When our

‘review is of a constitutional nature, there is a strong presumption that a legislative




5
  11 Del. C. § 4121(r) (“Any sex offender who knowingly or recklessly fails to comply with any
provision of this section shall be guilty of a class G felony.”).
6
  Appellant’s Op. Br. App. at A91.
7
  Appellant’s Op. Br. App. at A93.
8
  Sheehan v. Oblates of St. Francis de Sales, 15 A.3d 1247, 1258 (Del. 2011) (citing Abrams v.
State, 689 A.2d 1185, 1187 (Del. 1997)).

                                              3
enactment is constitutional.’”9 “We resolve all doubts in favor of the challenged

legislative act.”10

       (5) Lamberty first claims that 11 Del. C. § 4121(k) violates the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution.

“The Equal Protection Clause of the Fourteenth Amendment . . . protects against

arbitrary and capricious classifications, and requires that similarly situated persons

be treated equally.”11 When a statutory classification does not involve “a

fundamental right or . . . a suspect classification, the constitutionality of the statute

is presumed and the classification need only relate rationally to a legitimate state

interest.”12 “[E]qual protection does not mandate identical treatment for all

persons, but rather that in the event of distinctive treatment for persons within a

class, there be a reasonable basis for the distinction.”13 “For a legislative

distinction to be found so unreasonable as to be discriminatory and a denial of a

right of equal protection, the distinction must be found to be ‘patently arbitrary’

and to bear ‘no rational relationship to a legitimate governmental interest.’”14




9
  Id. (quoting Wien v. State, 882 A.2d 183, 186 (Del. 2005)).
10
   Id. (citing State v. Baker, 720 A.2d 1139, 1144 (Del.1998)).
11
   Sisson v. State, 903 A.2d 288, 314 (Del. 2006) (citing Hughes v. State, 653 A.2d 241, 247
(Del. 1994)).
12
   Prices Corner Liquors, Inc. v. Delaware Alcoholic Beverage Control Comm’n, 705 A.2d 571,
575 (Del. 1998).
13
   Marine v. State, 607 A.2d 1185, 1207 (Del. 1992).
14
   Id. (quoting Gotleib, 406 A.2d at 275).

                                             4
Lamberty has the burden of showing a lack of rational justification for the

classification created by the SORS.15

       (6) Lamberty, highlighting the fact that there are only two reporting

locations in Delaware where sex offenders may register, argues that the increased

reporting requirements mandated by 11 Del. C. § 4121(k) for homeless sex

offenders arbitrarily and unreasonably discriminate against the homeless.

Lamberty contends that these mandatory requirements have no rational basis to any

legitimate government purpose, and thus violate his constitutional right to equal

protection.

       (7) Lamberty’s first claim lacks merit. Lamberty does not contend that

homeless sex offenders are a suspect class, or that the SORS burdens a

fundamental right. Thus, Lamberty has the heavy burden of showing that the

SORS as a whole, or 11 Del. C. § 4121(k) individually as applied to him, is not

rationally related to any legitimate government interest.16 Because Lamberty has

failed to satisfy this heavy burden here, we must affirm.

       (8) First, as to the constitutionality of the SORS as a whole, 11 Del. C. §

4120A explicitly provides a legitimate government purpose for the SORS’s

enactment: “The General Assembly hereby declares that the comprehensive

15
   Helman v. State, 784 A.2d 1058, 1074–75 (Del. 2001) (citing Kimel v. Florida Board of
Regents, 528 U.S. 62, 84–85 (2000)).
16
   See id. at 1075 (describing the burden of showing a lack of rational justification for a statutory
classification under an equal protection claim as a “heavy one”).

                                                  5
evaluation, identification, classification, treatment, and continued monitoring of

sex offenders who are subject to the supervision of the criminal justice system is

necessary in order to work toward the reduction of recidivism by such offenders.”17

We have also explicitly stated that, “The purpose of the sex offender registration

and notification statutes is to protect the public from the danger and propensity for

recidivism of convicted sex offenders.”18        By requiring that convicted sex

offenders continuously register, the SORS directly advances this stated purpose.

Lamberty offers no valid argument as to why this interest alone is not a sufficient

basis to uphold the constitutionality of the SORS. Accordingly, he has failed to

meet his burden under the rational basis standard of review.

         (9) Lamberty’s argument that 11 Del. C. § 4121(k) independently violates

the Equal Protection Clause is also unpersuasive.         The General Assembly’s

distinction between a sex offender and a homeless sex offender is a reasonable one.

Unlike a sex offender with a permanent residence, a homeless sex offender does

not have a fixed address, making it likely that they will change locations more

often than those who have a permanent residence. 11 Del. C. § 4121(k) accounts

for a homeless sex offender’s mobility and varying residences by mandating more

frequent registration. Requiring a homeless sex offender to register more often

assists police in their supervision, and directly contributes to the SORS’ stated

17
     11 Del. C. § 4120A.
18
     Helman, 784 A.2d at 1075.

                                         6
purpose of continued monitoring of sex offenders for the public’s protection.

Therefore, we conclude that 11 Del. C. § 4121(k) is rationally related to a

legitimate government interest, and does not violate the Equal Protection Clause.

       (10) Lamberty next argues that 11 Del. C. § 4121 improperly delegates

legislative power to the Superintendent of the Delaware State Police. “The

General Assembly need not spell out every detail concerning the administration of

a law.”19 “A statute does not unlawfully delegate legislative power, if the statute

‘establish[es] adequate standards and guidelines for the administration of the

declared legislative policy and for the guidance and limitation of those in whom

discretion has been vested.’”20 “‘Adequate safeguards and standards to guide

discretion must be found in or be inferable from the statute, but the standards need

not be minutely detailed, and the whole ordinance may be looked into in light of its

surroundings and objectives for purposes of deciding whether there are standards

and if they are sufficient.’”21

       (11) “[A]t times, the General Assembly may better achieve its legislative

goals by deferring to an administrative agency’s greater skill and knowledge.”22

“[W]hen the authority in question deals with the protection of public morals,

19
   In re Request of Governor for Advisory Opinion, 12 A.3d 1104, 1110 (Del. 2009) (citing
Marta v. Sullivan, 248 A.2d 608, 609 (Del. 1968)).
20
   Id. (quoting Marta, 248 A.2d at 609).
21
   Atlantis I Condo. Ass’n v. Bryson, 403 A.2d 711, 713 (Del. 1979) (quoting State v. Durham,
191 A.2d 646, 649–50 (Del. 1963)).
22
   In re Request of Governor for Advisory Opinion, 12 A.3d at 1110 (citing Raley v. State, 1991
WL 235357, at *3 (Del. 1991)).

                                               7
health, safety or general welfare, more latitude is given the agency in order to

provide the flexibility necessary to carry out the legislative will.”23 “‘[T]he true

distinction is between the delegation of power to make the law . . . and conferring

authority and discretion as to its execution, to be exercised in pursuance of the

law.’”24

       (12) Lamberty contends that the SORS impermissibly delegates legislative

power to the Delaware State Police Superintendent.                 Specifically, Lamberty

contends that § 4121 improperly grants the Superintendent unfettered discretion to

designate reporting locations. We disagree. In enacting the registration statute, the

legislature limited the authority of the Superintendent by providing: “Any agency

responsible for complying with this section may promulgate reasonable

regulations, policies and procedures for the purpose of implementing this

section.”25    Thus, the statute requires that the locations designated by the

Superintendent be objectively reasonable. Although this standard is not exacting,

it is an acceptable standard for legal delegation in the instant case because the

SORS was enacted for the purpose of protecting the general welfare of the public.

The language of the SORS suggests that the General Assembly purposely deferred

to the expertise of the Superintendent to implement its will by granting the

23
   Raley, 1991 WL 235357, at *2 (citing Durham, 191 A.2d at 646).
24
   Atlantis I Condo. Ass’n, 403 A.2d at 713 (quoting Hoff v. State, 197 A. 75, 79 (Del. Super.
1938)).
25
   11 Del. C. § 4120(i).

                                              8
Superintendent more flexibility in enforcing an effective sex offender registration

system.      Accordingly, we hold that the SORS registration procedures are

reasonable, and the product of a lawful delegation of legislative power.26

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                            BY THE COURT:

                                                            /s/ Henry duPont Ridgely
                                                            Justice




26
   During the course of this appeal, Lamberty has identified the lack of a specific regulation
allowing waiver of registration fees due to indigency and the absence of any location for a citizen
residing in Sussex County to register in that county. These are proper subjects for the
Superintendent and/or the General Assembly to consider.

                                                9